[Cite as Ma v. Cincinnati Children’s Hosp., 2020-Ohio-1471.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



    JUN MA,                                          :         APPEAL NO. C-180610
                                                               TRIAL NO. A-1606910
            Plaintiff-Appellee,                      :

      vs.                                            :           O P I N I O N.

                                  :
    CINCINNATI         CHILDREN’S
    HOSPITAL MEDICAL CENTER,      :

          Defendant-Appellant.                       :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, Vacated in Part, and Cause
                           Remanded

Date of Judgment Entry on Appeal: April 15, 2020


Mezibov Butler and Marc D. Mezibov, for Plaintiff-Appellee,

Taft Stettinius & Hollister, LLP, W. Stuart Dornette, Beth A. Bryan and Evan T. Priestle,
for                                                                 Defendant-Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS



BERGERON, Judge.

       {¶1}   This case turns on the meaning of the term “tenure,” a concept that the

parties acknowledge is ambiguous on the record before us.         Everyone agrees that the

plaintiff-appellee, Jun Ma, a PhD researcher working at defendant-appellant Cincinnati

Children’s Hospital Medical Center (“Children’s”) before his termination, received tenure,

but no one can agree on exactly what that means. To Children’s, the term is essentially a

formality that carries with it little more than prestige. To Dr. Ma, it entitles him to just

cause protection from termination, with all the trappings of due process. The trial court

granted Dr. Ma’s summary judgment motion for declaratory relief, and it ordered Children’s

reinstate him, in addition to other remedies.

       {¶2}   With the key contractual term ambiguous, that throws open the door to a

consideration of extrinsic evidence. Based on the record before the trial court, we agree that

Dr. Ma established an entitlement to declaratory relief that tenure at Children’s means just

cause protection from termination, and we accordingly affirm that aspect of the trial court’s

decision. But we go no further, and accordingly reverse the balance of the trial court’s

judgment, remanding the matter for further proceedings.

                                                I.

       {¶3}   To better understand the controversy in this case, we begin with an overview

of the relationship between Children’s and the University of Cincinnati (“University”). As

outlined in the “Affiliation Agreement” between Children’s and the University, because

Children’s serves as the Department of Pediatrics for the University’s College of Medicine

(“College of Medicine”), certain Children’s employees—so-called “affiliated faculty”—receive



                                                2
                        OHIO FIRST DISTRICT COURT OF APPEALS


faculty appointments at the College of Medicine.         But certain Children’s rules and

regulations govern these affiliated faculty appointments, rather than the University’s. That

distinction assumes significance because the American Association of University Professors

(“AAUP”) represents the University, and the AAUP defines “tenure” as “permanent or

continuous tenure * * * terminated only for adequate cause.” Pursuant to the “Affiliation

Agreement,” Children’s maintains certain authority over affiliated faculty, not the

University, and thus the AAUP definition does not control Dr. Ma’s relationship to

Children’s. Children’s can thus define tenure as it wishes consistent with basic contract law,

but it had no operative written policy contemporaneous with Dr. Ma’s receipt of tenure that

elaborated on the concept. This leads us to the heart of this appeal: what does “tenure” at

Children’s mean, specifically as it applies to Dr. Ma.

       {¶4}   In June 1992, Dr. Ma received an offer letter from Children’s for an affiliated

faculty position in the Department of Pediatrics at the College of Medicine. Within this

four-page offer letter, Children’s delineated various aspects of Dr. Ma’s employment,

including salary, job responsibilities, funding requirements, and opportunities for

promotion. Relevant to this appeal, the letter specified: “This is a tenure-track position on

the faculty of the University of Cincinnati College of Medicine with a geographic base in the

Children’s Hospital Research Foundation. * * * You will be eligible for promotion and the

granting of tenure no later than seven years after your initial appointment.” Notably,

nowhere within the four corners of the letter did Children’s define the term tenure, nor did

it incorporate or reference any other documentation that might shed light on that term.

       {¶5}   As for his responsibilities, the letter explained that, because Dr. Ma would

devote about 90 percent of his time in this position to research, he must sustain his

                                               3
                        OHIO FIRST DISTRICT COURT OF APPEALS


individual research programs through external funding. Underscoring this point, Children’s

letter noted his performance reviews would evaluate his success in attracting external

support for his programs. Nevertheless, if Dr. Ma did fall short in maintaining adequate

external support, Children’s would provide “bridge funding” for a year or two to help when

gaps occurred. Beyond that, the offer letter failed to elucidate any consequences for falling

short of external funding.

        {¶6}    After mulling it over, Dr. Ma accepted Children’s offer, beginning work

several months later in September 1992. Five years later, Dr. Ma embarked on the tenure

review process in an effort to secure tenure, emphasizing in his application his academic

scholarship, teaching contributions, and well-funded research projects. Following several

levels of administrative review within both Children’s and the University, the

Reappointment, Promotion, and Tenure Committee (the “RPT committee”) for the

Department of Pediatrics unanimously voted to recommend Dr. Ma’s promotion “with

tenure to Associate Professor-AFF in the Department of Pediatrics.”             In turn, the

University’s Board of Trustees approved his tenure recommendation. And finally, in June

1998, after navigating this extensive process, Dr. Ma received a letter from the Dean of the

College of Medicine relaying the good news informing Dr. Ma that his tenure would go into

effect in September 1999. Missing from this correspondence, however, is any definition of

tenure or any explanation of what that benefit entails. In fact, at this point in time, the

record before us establishes that Children’s did not possess any written tenure policy for

affiliated faculty.

        {¶7}    Years later, in 2007, Dr. Ma received an offer for a tenured position with the

University of Houston. As a result of this offer, Dr. Ma approached Children’s in an effort to

                                               4
                       OHIO FIRST DISTRICT COURT OF APPEALS


leverage a better deal for himself, and the parties engaged in dialog on that topic. Both

parties ultimately agreed that, in exchange for Dr. Ma remaining at Children’s, he would

receive a new primary faculty appointment within the Children’s Division of Biomedical

Informatics, and Children’s would recommend him for a promotion to Full Professor. Dr.

Ma also received a salary increase with the caveat that Children’s could not guarantee funds

to maintain the operation of his laboratory if a funding gap should occur. Imprecision on

the funding aspect would cause problems down the road, but regardless, the parties agree

that nowhere in these 2007 negotiations did Children’s alter Dr. Ma’s tenured employment

status or amend the nature of tenure.

       {¶8}   The honeymoon after the renegotiation did not, however, last long. During

his 2009 performance review, Dr. Ma received a “Needs Improvement” rating based upon

his failure to sustain external funding and low record of publications. After this warning,

Children’s failed to see the requisite improvement, and in 2013, he again received a poor

review of “Expectations Not Met” for similar reasons in hand with a notification that

obtaining external funding and renewing his current grant should be a top priority in 2015.

Unfortunately, Dr. Ma continued to fall short of Children’s expectations, receiving another

“Expectations Not Met” in his 2015 performance review for his insufficient funding level.

However, this time his performance review included a warning that if Dr. Ma did not “show

much more success in garnering research support for his salary and laboratory, [] he will

need to explore alternatives.” Ultimately, in June 2016, Children’s informed Dr. Ma that it

could no longer support his position based on the lack of outside funding, and it accordingly

offered him various options that would culminate in his voluntary resignation. Dr. Ma

rebuked this offer, leading Children’s to terminate him in March 2017.

                                             5
                       OHIO FIRST DISTRICT COURT OF APPEALS


       {¶9}   Prior to his termination, in December 2016, Dr. Ma filed a complaint against

Children’s and the College of Medicine, asserting claims for a declaratory judgment,

promissory estoppel, and fraudulent inducement, and seeking declaratory and injunctive

relief. Specifically, Dr. Ma sought a declaration from the court that his tenure at Children’s

prohibits it from terminating Dr. Ma without just cause and an opportunity to challenge the

grounds for termination. Roughly two months after filing his complaint, Dr. Ma moved for

a preliminary injunction preventing his termination, which the trial court denied, paving the

way for his termination. The day before the trial court denied his motion for a preliminary

injunction, Dr. Ma also moved for partial summary judgment on his promissory estoppel

and declaratory judgment claims. In the midst of these procedural wranglings, the College

of Medicine moved for its own dismissal from the case, which the court granted, leaving

Children’s the sole defendant in the suit.

       {¶10} In support of Dr. Ma’s summary judgment motion, he argued that when

Children’s awarded him tenure in 1998 (to go into effect in September 1999), it altered his

at-will employment status, shielding him from termination absent just cause. To support

his interpretation of the term “tenure,” Dr. Ma presented testimony from himself, Dr. David

Rubin, the Executive Director at the University of Cincinnati Chapter of the AAUP between

1996 and 2004, and Dr. Sandra Degen, the Professor of Pediatrics and Associate Chair of

Academic Affairs at Children’s between 1997 and 2015. Dr. Degen’s testimony perhaps

formed the centerpiece of Dr. Ma’s motion, as she chaired the RPT committee that

recommended Dr. Ma receive tenure. She substantiated his interpretation of tenure, but

only to the extent that at the time Children’s awarded him tenure, it afforded him continued




                                              6
                       OHIO FIRST DISTRICT COURT OF APPEALS


employment absent just cause for termination. In other words, she did not suggest that

tenure encompassed the full panoply of due process protections.

       {¶11} In response, Children’s offered three witnesses, all of whom confirmed its

understanding of tenure—a title chalked full of prestige but little else. The main benefit

tenure carries beyond prestige, according to these witnesses, was to excuse tenured faculty

from the drudgery of reapplying for their jobs on a regular basis.        To vouch for this

interpretation, Children’s relied primarily on Dr. Margaret Hostetter, its Civ.R. 30(B)(5)

corporate designee and current Chief Medical Officer. During her deposition, Dr. Hostetter

repeatedly affirmed Children’s understanding of tenure, but when asked for documents

substantiating this point, she was at a loss, unable to identify any such documents. Dr.

Hostetter also acknowledged her lack of personal knowledge concerning the tenure policies

when Dr. Ma received it (she joined Children’s in 2010) during her deposition, instead

recognizing Dr. Degen as someone who would be familiar with the terms and conditions of

tenure as awarded by Children’s in the late 90’s.

       {¶12} Upon considering both parties’ evidence, the trial court sided with Dr. Ma,

granting his motion for partial summary judgment on his declaratory judgment claim.

Specifically, the court declared that tenure at Children’s (1) entitles Dr. Ma to continued

employment, absent just cause for termination, and (2) provides Dr. Ma with due process

protections, including a meaningful opportunity to be heard. In terms of relief, the court

ordered, under the purview of the Ohio Declaratory Judgment Act, Children’s to

immediately reinstate Dr. Ma to his prior full-time faculty position, reestablish his research

laboratory, and restore him all back-pay and employment benefits he would have received




                                              7
                        OHIO FIRST DISTRICT COURT OF APPEALS


had Children’s not terminated him. Notably, the trial court never squarely resolved Dr.

Ma’s promissory estoppel claim.

       {¶13} Children’s now appeals, raising three assignments of error, each challenging

different aspects of the court’s order granting partial summary judgment. Specifically,

Children’s assigns error to the court adopting Dr. Ma’s interpretation of tenure, ordering

Children’s to reinstate Dr. Ma, and entering declaratory judgment against Children’s when

the College of Medicine, in Children’s view, constituted a necessary party absent from the

litigation. Because the outcome of this appeal (in large measure) turns on the meaning of

“tenure” as it applies to Dr. Ma, we begin our analysis with the court’s declaration regarding

tenure and the rights it affords.

                                             II.

                                             A.

       {¶14} In its first assignment of error, Children’s challenges the trial court’s order

granting Dr. Ma’s motion for partial summary judgment, raising various issues with the

court’s interpretation of the word “tenure.” In Children’s view, the court erred not only

because Dr. Ma failed to present sufficient evidence that tenure included just cause

protection from termination and procedural due process rights, but also because Children’s

offered conflicting evidence that generated a material dispute of fact. We review the trial

court’s order granting Dr. Ma’s motion for summary judgment de novo, construing the

evidence in the light most favorable to Children’s. See Wal-Mart Realty Co. v. Tri-Cty.

Commons Assocs., LLC, 1st Dist. Hamilton No. C-160747, 2017-Ohio-9280, ¶ 8. In doing

so, we must independently appraise the evidence before the trial court without deference to

the trial court’s decision. See Career & Technical Assn. v. Auburn Vocational School Dist.

                                              8
                       OHIO FIRST DISTRICT COURT OF APPEALS


Bd. of Edn., 11th Dist. Lake No. 2013-L-010, 2014-Ohio-1572, ¶ 17 (“A de novo review

requires the appellate court to conduct an independent review without deference to the trial

court’s decision.”).

       {¶15} It is well-established that summary judgment is appropriate only when (1) no

genuine issue of material fact exists, (2) the moving party is entitled to judgment as a matter

of law, and (3) reasonable minds can come to but one conclusion and that one conclusion is

adverse to the nonmoving party. See City of Cincinnati v. Triton Servs., Inc., 2019-Ohio-

3108, __ N.E.3d __, ¶ 52 (1st Dist.). Once a party moves for summary judgment, as Dr. Ma

did here, and supports it with evidence outlined in Civ.R. 56(C) (i.e., pleadings, depositions,

affidavits, answers to interrogatories), the nonmoving party must reciprocate with its own

contradictory evidence in order to create a genuine issue of fact for trial. See Columbia Dev.

Corp. v. Krohn, 1st Dist. Hamilton No. C-1300842, 2014-Ohio-5607, ¶ 17, citing Wing v.

Anchor Media, Ltd. of Texas, 59 Ohio St. 3d 108, 111, 570 N.E.2d 1095 (1991) (“Once a

motion for summary judgment has been made and supported as provided in Civ.R. 56(C),

the nonmoving party has a reciprocal burden to set forth specific evidentiary facts showing

the existence of a genuine issue for trial, and cannot rest on the allegations or denials in the

pleadings.”). Needless to say, if the moving party fails to meet its burden at the outset, then

no duty shifts to the responding party to produce its own evidence, and the court must deny

the motion. Id.

                                              B.

       {¶16} As noted above, the trial court here granted partial summary judgment with

respect to Dr. Ma’s declaratory judgment claim. In his motion for summary judgment, Dr.

Ma sought relief pursuant to R.C. Chapter 2721, requesting that the court provide a

                                               9
                        OHIO FIRST DISTRICT COURT OF APPEALS


declaration that Children’s altered his status as an at-will employee when it granted him

tenure back in 1998, and that this tenure status entitled him to both continued employment

without termination absent just cause and a meaningful opportunity to be heard prior to

termination. R.C. Chapter 2721 provides that either before or after a breach occurs, “any

person interested under a written contract, or other writing constituting a contract, may

bring a declaratory-judgment action to have a court determine any question of construction

or rights arising under the contract[.]” Waldman v. Pitcher, 2016-Ohio-5909, 70 N.E.3d
1025, ¶ 19 (1st Dist.), citing R.C. 2721.03 and 2721.04.         Often when a party seeks

clarification concerning his or her rights under a contract, the court must first determine

whether the contract’s terms are “ambiguous.”        See Cincinnati Ins. Co. v. ACE INA

Holdings, Inc., 175 Ohio App. 3d 266, 2007-Ohio-5576, 886 N.E.2d 876, ¶ 8, 24 (1st Dist.)

(determining first in declaratory judgment action that the term “aggregate” was indeed

ambiguous and thus the court properly considered extrinsic evidence to determine rights

under the agreement).

       {¶17} The root of the dispute in this case traces to the fact that we are not dealing

with an integrated, single-document contract that neatly captures all the rights and duties of

the parties. Instead, we face a series of communications over a number of years that give

rise to the contractual relationship, but the operative term “tenure” is never explained. As

in any contractual dispute, our “primary objective is to ascertain and give effect to the

parties’ intent,” all the while looking towards the language the parties chose to employ.

Wal-Mart Realty, 1st Dist. Hamilton No. C-160747, 2017-Ohio-9280, at ¶ 10. For that

reason, if the provision is clear and unambiguous, we need not stray beyond the plain

language of the agreement. See Shifrin v. Forest City Ents., Inc., 64 Ohio St. 3d 635, 638,

                                             10
                             OHIO FIRST DISTRICT COURT OF APPEALS


597 N.E.2d 499 (1992). But if the provision admits of ambiguity, then the court may resort

to extrinsic evidence to discern the parties’ intent.1 See Kahler v. Cincinnati Inc., 1st Dist.

Hamilton No. C-140407, 2015-Ohio-979, ¶ 17.                     Generally, when contract language is

“susceptible to two or more reasonable interpretations,” then ambiguity exists—and this

situation can occur when “a material phrase in the provision is undefined.” Career &

Technical Assn., 11th Dist. Lake No. 2013-L-010, 2014-Ohio-1572, at ¶ 18; see Bates v.

Cincinnati, 2013-Ohio-5893, 7 N.E.3d 521, ¶ 13 (1st Dist.), quoting Wittstein v. Wittstein,

12th Dist. Madison No. CA2006-03-013, 2006-Ohio-6707, ¶ 8 (“Contract terms are

ambiguous where the language is susceptible to two or more reasonable interpretations.”).

           {¶18} Based on the two conflicting, but reasonable, interpretations Dr. Ma and

Children’s advance regarding the term “tenure,” we have no trouble finding ambiguity here

(and the parties essentially concede this point), particularly in the absence of any definition

of this key term anywhere in the parties’ various written communications. See Euclid

Asphalt Paving Co., Inc. v. Mt. Zion Fellowship Church, 11th Dist. Lake No. 2004-L-175,

2005-Ohio-7049, ¶ 17 (“Here, the contract in question is reasonably susceptible to more

than one interpretation, i.e. one could reasonably find the agreement ambiguous by virtue of

the undefined character of the phrase ‘additional area.’ ”).                  Although ordinarily courts

should not grant summary judgment when an ambiguity exists, see Westfield Ins. Co. v.

Galatis, 100 Ohio St. 3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, ¶ 13 (“It is generally the

role of the finder of fact to resolve ambiguity.”), if the extrinsic evidence stands undisputed,

then the court may take this step. (Citation omitted.) See Lewis v. Mathes, 161 Ohio App. 3d
1, 2005-Ohio-1975, 829 N.E.2d 318, ¶ 25 (4th Dist.) (“Ordinarily, summary judgment is


1   Given the nature of the agreement at hand, other tools of contractual interpretation offer us no aid here.

                                                       11
                       OHIO FIRST DISTRICT COURT OF APPEALS


inappropriate when contractual language is ambiguous, because a question of fact remains.

But if the extrinsic evidence demonstrates that no genuine issue of material fact exists, we

conclude that summary judgment may still be appropriate.”); Cincinnati Ins. Co. at ¶ 60

(affirming the trial court’s decision to grant summary judgment in part because the extrinsic

evidence resolved the ambiguity).     Such extrinsic evidence may include circumstances

surrounding the parties’ negotiations or actions at the time they entered into the contract,

the objectives they intended to accomplish, and any actions by the parties demonstrating

how they interpreted the ambiguous term. See Covington v. Lucia, 151 Ohio App. 3d 409,

2003-Ohio-346, 784 N.E.2d 186, ¶ 18 (10th Dist.). Normally, a party would need to convey

its gloss on an ambiguous term to the counterparty for that to be probative, but sometimes

“extrinsic evidence may include a contracting party’s own statement about what he

understood the disputed contract term to mean when he wrote, negotiated, or signed the

contract.” Urban Assocs., Inc. v. Standex Electronics, Inc., 6th Cir. No. 06-1279, 2007 WL
328789, *9 (Feb. 1, 2007) (applying Ohio law to a contract dispute between two companies);

see Prokos v. Jones, 4th Dist. Athens No. 18CA8, 2019-Ohio-519 (affirming trial result after

the trial court correctly denied summary judgment when parties both had conflicting

subjective interpretations of ambiguous contractual language). That particularly rings true

when both sides share a common understanding of a term, even if they neglected to discuss

the point.

       {¶19} We accordingly turn our attention to the extrinsic evidence marshalled by

both sides in support of their interpretations of the term “tenure.” Turning first to Dr. Ma’s

extrinsic evidence, during his deposition, Dr. Ma insisted that he understood at the time

that he received tenure that the concept meant just cause protection from termination.

                                             12
                           OHIO FIRST DISTRICT COURT OF APPEALS


While he cannot point to any document ratifying his point, he recollects his own

conversations with colleagues and mentors at that time, noting that this definition of tenure

was “just a generally accepted notion.” Indeed, this vision of tenure aligns with a common

understanding of the term in the academic community.2                        Bolstering his subjective

understanding, Dr. Degen also viewed tenure at Children’s this way—“it was generally

understood within that institution * * * that an award of tenure confers continued

employment * * * [in] the absence of any just cause for termination of employment[.]”

Further, Dr. Degen also confirmed that, at the time Dr. Ma received tenure, “there were no

specific rules or policies defining the terms and conditions for tenure at [Children’s][.]”

        {¶20} Notably, Dr. Degen not only worked for Children’s at the time it awarded Dr.

Ma tenure, but she also chaired the very committee that recommended he receive it.

Accordingly, the significance of Dr. Degen’s testimony cannot be overstated, as she is

someone with personal knowledge of the tenure terms and conditions, her committee

evaluated Dr. Ma’s suitability for tenure, and she substantiates Dr. Ma’s interpretation.3 See

Urban Associates at *11 (adopting plaintiff’s interpretation of the term “orders booked”

based on extrinsic evidence from “the very [company] official who drafted the agreement”

because he corroborated plaintiff’s understanding of the ambiguous term); Becker v. Direct

Energy, LP, 2018-Ohio-4134, 112 N.E.3d 978, ¶ 51, 54 (2d Dist.) (relying on extrinsic

evidence in the form of CEO’s testimony on the definition of “willful misconduct,” because


2 We hasten to add that we do not mean to offer an interpretation of tenure beyond the limited facts in the
record here. To be sure, Children’s points to evidence of contrary concepts of tenure from other
institutions, and ultimately we assign no weight to how other institutions may have implemented this
principle beyond the walls of Children’s. We mention this point here only to show that Dr. Ma’s
interpretation was not simply cut from whole cloth.
3 The dissent accuses us of improperly inflating the significance of Dr. Degen’s testimony, but the dissent’s
conclusion that there was “competing” extrinsic evidence acknowledges that Dr. Ma carried his burden to
produce evidence of his interpretation of tenure.

                                                     13
                         OHIO FIRST DISTRICT COURT OF APPEALS


he was present when the company hired plaintiff and signed the employment agreement on

the company’s behalf). We presume that the head of the committee recommending tenure

understood what tenure meant.

       {¶21} Therefore, in light of the extrinsic evidence that Dr. Ma put forth—his

understanding of the term, Dr. Degen’s understanding, and the absence of any documents

to the contrary—Dr. Ma provided sufficient evidence to meet his initial burden that tenure

under the parties’ employment contract, at the very least, entitled him to continued

employment absent just cause for termination. With that established, the burden then

shifted to Children’s to create a genuine issue of material fact necessitating a trial. See

Perkins v. 122 E. 6th Street, LLC, 2017-Ohio-5592, 94 N.E.3d 207, ¶ 13 (1st Dist.)

(“Consequently, the burden shifted to [plaintiff] to set forth specific facts showing a genuine

issue of material fact.”).

       {¶22} But here, Children’s fell short. While Children’s did put forth three witnesses

who shared its view of the meaning of “tenure,” none of these individuals were employed by

Children’s at the time Dr. Ma received tenure and none of them purported to testify as to

Children’s contractual intent at that time. Children’s leans most heavily upon Dr. Hostetter,

its Civ.R. 30(B)(5) corporate designee and Chief Medical Officer, emphasizing that her

testimony established a genuine issue of material fact as to the meaning of tenure. While

Dr. Hostetter repeatedly testified that all professors, tenured or not, maintain at-will

employment status and that tenured professors simply do not have to undergo periodic

renewal applications, her testimony suffered from two flaws that prevent it from generating

a material dispute of fact.




                                              14
                      OHIO FIRST DISTRICT COURT OF APPEALS


       {¶23} First, as a corporate representative who was not at Children’s during the

operative 1997-99 timeframe (she joined Children’s in 2010), Dr. Hostetter necessarily had

to rely on the knowledge of others to support her testimony. In this regard, she testified

that she gained her understanding of what tenure meant (according to Children’s) from a

review of documents—and not by a discussion with anyone associated with the hospital.

However, cross-examination during the deposition laid bare the problem with this

approach—Dr. Hostetter acknowledged (several times) that she is unaware of any document

substantiating her conclusion on the meaning of tenure. In fact, when probed during her

deposition concerning a document that sets forth Dr. Hostetter’s understanding of tenure,

she conceded, “[t]o my knowledge, there is no written policy to that effect[.]” And she

continued to reiterate this point, maintaining throughout the balance of her deposition that

“[t]here’s no written policy regarding tenure at Cincinnati Children’s.” The only documents

she identifies, the “Affiliation Agreement” (specifying Children’s is not governed by the

AAUP bargaining unit) and Children’s Human Resources Policy (describing all Children’s

employees, with or without tenure, are at-will) both postdate the period that Dr. Ma

received tenure and, regardless, neither purports to define tenure at all.     A corporate

representative who lacks personal knowledge and relies solely on documents cannot conjure

up testimony that goes well beyond those documents.

       {¶24} Second, Dr. Hostetter never specified in her deposition that Children’s intent

in 1997-99 was to accord Dr. Ma the watered-down version of tenure. Underscoring this

point, after acknowledging that she was not present at the time Dr. Ma received tenure, she

recognized Dr. Degen as someone who would be familiar with the terms and conditions of

tenure as granted by Children’s in 1997. Thus, she specifically identified (and seemingly

                                            15
                         OHIO FIRST DISTRICT COURT OF APPEALS


deferred to) Dr. Ma’s primary witness as an authority on contractual intent (contrary to the

dissent’s portrayal of Dr. Degen as a know-nothing pawn): “I think at that time Dr. Degen

understood what promotion to associate professor of pediatrics with tenure * * * meant.”

       {¶25} Children’s other two witnesses suffered from similar limitations. Dr. Arnold

Strauss, the Professor of Pediatrics and the Associate Director of Children’s Research

Foundation since 2007, explained that “neither the rank of professor nor award of tenure

guarantees employment, at least here in Cincinnati Children’s.” Following suit, Dr. Peter

White, a Children’s Professor and Division Director of Biomedical Informatics since 2014,

testified about his personal experience with tenure at Children’s, maintaining tenure at

Children’s offers “some prestige,” but “no security.” Neither witness, however, claimed any

knowledge regarding the relevant negotiations nor any knowledge of Children’s tenure

policies at the time Dr. Ma received tenure. During Dr. White’s deposition, he conceded he

cannot recall a time he even observed a Children’s offer letter prior to 2014, acknowledging

he possessed “no knowledge of” earlier correspondence or communications. Similarly,

during his deposition, Dr. Strauss admitted he did not know “the practice or procedure or

policy prior to 2007.”

       {¶26} The dissent says very little about Children’s testimony because there is little to

say. Instead, the dissent focuses on the so-called “sustained-funding requirement” and the

Affiliation Agreement as the bedrocks for creating a factual dispute. No one contends that

this “requirement” or this agreement purport to define tenure with respect to Dr. Ma. Yes,

we must construe evidence in Children’s favor, but this does not extend to bending over

backwards to credit evidence that does not speak to the key term at hand. Underscoring the

point, one can search Children’s brief in vain for any argument like the dissent fashions

                                              16
                        OHIO FIRST DISTRICT COURT OF APPEALS


about some “sustained-funding requirement” that operates as a type of nebulous policy that

“impli[es]” certain obligations. Even further afield sits the Affiliation Agreement, which by

its terms does not apply to Dr. Ma. Seizing upon an agreement that does not apply to

generate a factual dispute about the agreement at hand strains credulity. The dissent leaves

the impression that the Affiliation Agreement might govern Dr. Ma’s relationship with

Children’s, but that defies the record and likewise stretches beyond Children’s arguments in

this appeal. In any event, while the dissent frames the “sustained-funding requirement” as

irreconcilable with a just cause concept of tenure, we do not see it that way. A contractual

provision about funding could supply obligations that, if breached, may present cause for

termination.   We express no view on that matter, but simply note it for purposes of

explaining how the dissent overplays this hand.          Similarly, the dissent’s point about

background employment law does not punch Children’s ticket to trial because those default

rules can be altered by the parties; and here, the record established that they did just that.

       {¶27} On the state of the record before us, therefore, Children’s failed to

demonstrate a material issue of fact for trial on whether tenure encompasses just cause

protection from termination at the time Dr. Ma received it. See Werden v. The Children’s

Hosp. Med. Ctr., 1st Dist. Hamilton No. C-040889, 2006-Ohio-4600, ¶ 39 (“Because the

[plaintiffs] failed to come forward with competent evidence demonstrating a genuine issue

of fact for trial * * * the trial court properly granted summary judgment[.]”); Evans v.

Wallen, 2d Dist. Montgomery No. 20171, 2006-Ohio-3193, ¶ 14 (“[T]he extrinsic evidence

failed to create a genuine issue of material fact that [plaintiff] had knowledge of the

elements of a valid offer of UM/UIM coverage.”); Lewis, 161 Ohio App. 3d 1, 2005-Ohio-

1975, 829 N.E.2d 318, at ¶ 33 (“Based upon the foregoing, construing the evidence most

                                               17
                        OHIO FIRST DISTRICT COURT OF APPEALS


strongly in [appellant’s] favor, we find that no genuine issue of material fact exists and that

the [appellees] are entitled to judgment as a matter of law.”). Nor did Children’s adduce

evidence that the meaning of tenure changed after 1999 (akin to a contractual amendment

or modification argument). Accordingly, because the extrinsic evidence here resolved the

ambiguity, insofar as the just cause protection, the trial court correctly granted partial

summary judgment on that portion of the declaratory judgment claim.

                                               C.

       {¶28} But Dr. Ma invites a more expansive definition of tenure beyond just cause

protection, envisioning that Children’s agreed to provide basic procedural due process

protections such as notice and the right to a hearing. With respect to this gloss on tenure,

however, we reach a different result because Dr. Ma failed to meet his initial burden of

demonstrating no genuine issue of material fact existed. Dr. Ma anchors his belief that he

should receive due process to a vague statement in his affidavit that “an opportunity to

challenge any allegation(s) against me” is an integral aspect to tenure. We see several

problems with this. First, when asked in his deposition what he understands tenure to

mean, any discussion of procedural due process is noticeably absent from Dr. Ma’s answers.

Second, the conclusory statement in the affidavit is too slender a reed to trigger due process

protections given its vague and nebulous manner. See Stepp v. Medina City School Dist.

Bd. of Edn., 2016-Ohio-5875, 71 N.E.3d 609, ¶ 28 (9th Dist.) (affirming the trial court’s

denial of summary judgment in an immunity case because “the Board Members’ conclusory

assertion that their request for the state auditor to investigate [the plaintiff’s] past expenses

was not evidence of malice [was] insufficient for a moving party to discharge its initial

burden on summary judgment.”); Dresher v. Burt, 75 Ohio St. 3d 280, 293, 662 N.E.2d 264

                                               18
                        OHIO FIRST DISTRICT COURT OF APPEALS


(1996) (“The moving party cannot discharge its initial burden under Civ.R. 56 simply by

making a conclusory assertion[.]”). And finally, unlike the just cause aspect, no evidence in

the record substantiates any procedural due process protection.        See Dresher at 293

(Emphasis sic.) (“[T]he moving party must be able to specifically point to some evidence of

the type listed in Civ.R. 56(C) which affirmatively demonstrates that the nonmoving party

has no evidence to support the nonmoving party’s claims.”). At no point during Dr. Degen’s

testimony does she validate Dr. Ma’s understanding that tenure in 1997-99 also included

procedural due process safeguards. Nor does any other witness or document vouch for the

point.

         {¶29} Therefore, because Dr. Ma never met his initial burden of establishing that

tenure at Children’s also encompassed procedural due process guarantees, partial summary

judgment in his favor was improper in this regard. See Concrete Coring Co. v. Gantzer, 1st

Dist. Hamilton No. C-020119, 2002-Ohio-6655, ¶ 19 (“Accordingly, summary judgment was

not appropriate because [defendant] had failed in meeting his initial burden of

demonstrating that there was no genuine material fact regarding who had employed him

between 1991 and 2001.”). Accordingly, we affirm that the court’s summary judgment order

granting declaratory judgment only to the extent that the trial court found tenure means

continued employment absent just cause for termination. And we reverse the holding that

tenure at Children’s (as far as this record goes) encompasses certain procedural due process

protections.

                                             D.

         {¶30} Based on the trial court’s order, it is unclear whether it intended to grant

relief under the doctrine of promissory estoppel (which Dr. Ma sought) or whether it limited

                                             19
                       OHIO FIRST DISTRICT COURT OF APPEALS


the relief to a declaratory judgment. In its opinion granting summary judgment, the court

included a heading for promissory estoppel, but never explicitly analyzed Dr. Ma’s

promissory estoppel claim (or, for instance, any of the elements of promissory estoppel).

We briefly address this point to clarify that the trial court should not have ordered relief for

promissory estoppel to the extent it endeavored to do so.

       {¶31} It is well-established that the doctrine of promissory estoppel only arises

when the requisites of a contract are not met and a promise needs to be enforced to avoid

injustice. See Maddali v. Haverkamp, 1st Dist. Hamilton No. C-180360, 2019-Ohio-1518, ¶

14, quoting Olympic Holding Co., L.L.C. v. ACE Ltd., 122 Ohio St. 3d 89, 2009-Ohio-2057,

909 N.E.2d 93, ¶ 39 (“ ‘The doctrine of promissory estoppel comes into play where the

requisites of contract are not met, yet the promise should be enforced to avoid injustice.’ ”).

Stated differently, promissory estoppel is unavailable as a remedy where a valid and

enforceable contract governs the relationship.       See Kahler, 1st Dist. Hamilton No. C-

140407, 2015-Ohio-979, at ¶ 20, quoting Terry Barr Sales Agency, Inc. v. All-Lock Co., Inc.,

96 F.3d 174, 181 (6th Cir.1996) (“Where parties enter into an enforceable written contract

‘and merely dispute its terms, scope, or effect, one party cannot recover for promissory

estoppel.’ ”).

       {¶32} As evident from our analysis above, Dr. Ma and Children’s both effectively

acknowledge their contractual relationship and fence over the details of what that contract

means. Therefore, because a valid and binding contract governs Dr. Ma’s employment, we

see no role for promissory estoppel to play here, unless he offered evidence that additional

or supplemental promises existed beyond the original contractual agreement (for instance

to establish the procedural due process protections).     See Padula v. Wagner, 2015-Ohio-

                                              20
                       OHIO FIRST DISTRICT COURT OF APPEALS


2374, 37 N.E.3d 799, ¶ 43 (9th Dist.) (“Accordingly, no cause of action based in promissory

estoppel will lie regarding [plaintiff’s] term of employment or claim that he was entitled to

additional compensation, where valid, binding contracts govern these matters, and no

additional or supplemental promises have been alleged.”). But this option cannot salvage a

promissory estoppel claim on the record before us. Nowhere in the record do we see any

allegations that Children’s made additional promises regarding due process protections

outside of its valid employment contract. Therefore, to the extent that the trial court

granted summary judgment on this point, we reverse that portion of the trial court’s order.

                                             III.

       {¶33} These rulings we have reached above require us to vacate the remedies

awarded by the trial court. After granting declaratory judgment in Dr. Ma’s favor, the trial

court directed Children’s to (1) reinstate Dr. Ma to his full-time faculty position, (2)

reestablish his research laboratory, and (3) restore to him all back-pay and employment

benefits for the time between termination and reinstatement.         In its first and second

assignments of error, Children’s challenges the remedies awarded by the trial court.

However, in light of our disposition above, the remedial question is premature at this point.

       {¶34} Because Dr. Ma only established a right to declaratory relief that tenure

means just cause protection from termination, at this point, he is entitled to no relief

beyond that declaration. For instance, if he desired to recover back-pay and reinstatement

(as awarded by the trial court), he would have to prevail in proving that Children’s lacked

just cause to terminate him. That question has certainly not been resolved on the record




                                             21
                         OHIO FIRST DISTRICT COURT OF APPEALS


before us.4 The same point holds true for reconstituting Dr. Ma’s laboratory. Consequently,

we vacate all remedies awarded by the trial court besides the limited declaratory relief that

we discussed above, and to that limited extent, sustain the remedial challenges in Children’s

first and second assignments of error.

                                                IV.

       {¶35} Turning to its third, and last, assignment of error, Children’s asserts that the

trial court violated R.C. 2721.12(A) when it entered a declaratory judgment that affected a

necessary party—the College of Medicine. Children’s frames this as a jurisdictional defect

that precludes the court from rendering a declaratory judgment, citing City of Cincinnati v.

Whitman, 44 Ohio St. 2d 58, 337 N.E.2d 773 (1975), for support. See id. at 59, quoting City

of Zanesville v. Zanesville Canal & Mfg. Co., 159 Ohio St. 203, 111 N.E.2d 922 (1953),

paragraph three of the syllabus (“One of the requisites to the rendition of a declaratory

judgment is that all necessary parties be before the court, and the absence of an interested

and necessary party ‘constitutes a jurisdictional defect which precludes the court from

properly rendering a declaratory judgment.’ ”). Based on our disposition above, we only

address this assignment of error insofar as it relates to the court’s declaration that tenure

includes just cause protections.

       {¶36} Pursuant to R.C. 2721.12(A), when a party seeks declaratory relief under this

chapter, “all persons who have or claim any interest that would be affected by the

declaration shall be made parties to the action or proceeding.”          Determining “whether a

nonparty is a necessary party to a declaratory-judgment action depends upon whether that

nonparty has a legally protectable interest in rights that are the subject matter of the

4We understand that Children’s presents various defenses to the relief awarded here, and we similarly
decline to reach them at this juncture. The trial court will have to assess such matters upon remand.

                                                 22
                          OHIO FIRST DISTRICT COURT OF APPEALS


action.” Rumpke Sanitary Landfill, Inc. v. State, 128 Ohio St. 3d 41, 2010-Ohio-6037, 941
N.E.2d 1161, ¶ 15. And, as reiterated by Ohio courts time and time again, “a person’s

practical interest in the outcome of a legal dispute does not necessarily require his or her

inclusion in a declaratory judgment action.” Karras v. Karras, 2017-Ohio-5829, 94 N.E.3d
1036, ¶ 26 (2d Dist.); see Potts v. Unglaciated Industries, Inc., 2016-Ohio-8559, 77 N.E.3d
415, ¶ 50 (7th Dist.) (“A nonparty’s mere practical interest in the subject matter does not

rise to the level of a legal interest.”).

        {¶37} In this case, Children’s offers no concrete reason why the declaratory

judgment here would affect the College of Medicine, never articulating what “legally

protectable interest” the College of Medicine maintains in this fight. We also point out that

both the College of Medicine and Children’s seemed to confirm the contrary point in their

briefing below, with the College of Medicine insisting that “there is no justiciable

controversy between Ma and [the College of Medicine],” and Children’s echoing that it “does

not believe that [the College of Medicine] is a necessary party to the underlying employment

matter (because Plaintiff is solely a [Children’s] employee)[.]” We think those concessions

below adequately capture the College of Medicine’s lack of a sufficient interest in this

dispute. Therefore, because Children’s fails to establish how the declaratory judgment here,

to the extent we affirm it above, would affect the College of Medicine, we cannot hold the

College of Medicine was a necessary party precluding the court from rendering declaratory

judgment. Accordingly, we overrule Children’s third assignment of error.

                                              V.

        {¶38} For all the foregoing reasons, we ultimately affirm in part, reverse in part, and

vacate in part the judgment granting Dr. Ma partial summary judgment, and we remand the

                                              23
                       OHIO FIRST DISTRICT COURT OF APPEALS


cause to the trial court. Specifically, we affirm only the portion of the trial court’s judgment

that declared tenure entitled Dr. Ma to continued employment at Children’s, absent just

cause for his termination, and we accordingly overrule Children’s first assignment of error

in this respect. However, we reverse the court’s declaration that tenure also entitled Dr. Ma

to procedural due process protections (and reverse any finding of promissory estoppel), and

therefore, we sustain Children’s first assignment of error in part. Further, in light of our

disposition on the merits, we vacate the remedies awarded by the trial court (except for

declaratory relief finding that tenure entails just cause protection) and accordingly sustain

Children’s first (in part) and second assignments of error at this juncture because the

remedial question is premature and must be addressed upon remand. See App.R. 12(A). In

addition, we overrule Children’s third assignment of error.

                                                                       Judgment accordingly.

CROUSE, J., concurs.
ZAYAS, P.J., concurs in part and dissents in part.

ZAYAS, P.J., concurring in part and dissenting in part.

       {¶39} The parties to this case put forth disputed extrinsic evidence regarding the

meaning of an ambiguous term to an employment contract, prohibiting a resolution on

summary judgment. Therefore, I dissent from the portion of the majority opinion affirming

the trial court’s judgment.

       {¶40} It is a well-established rule in Ohio that if “the provisions of a contract are

ambiguous and the meaning of a material term is not apparent from the four corners of the

contract, an issue of fact exists, making summary judgment inappropriate.” M.G.A., Inc. v.

Amelia Station, Ltd., 1st Dist. Hamilton No. C-010606, 2002-Ohio-5091, ¶ 9, citing Inland

Refuse Transfer Co. v. Browning-Ferris Indus. of Ohio, Inc., 15 Ohio St. 3d 321, 322, 474


                                              24
                        OHIO FIRST DISTRICT COURT OF APPEALS


N.E.2d 271 (1984). An exception to this rule occurs where undisputed extrinsic evidence

resolves the ambiguity in a material term—which generally means that no genuine issue of

material fact exists, making summary judgment appropriate. See Cincinnati Ins. Co. v. ACE

INA Holdings, Inc., 175 Ohio App. 3d 266, 2007-Ohio-5576, 886 N.E.2d 876 (1st Dist.)

(finding that the trial court properly considered undisputed extrinsic evidence to determine

the meaning of an ambiguous contractual term). But that exception does not apply here.

Dr. Ma and Children’s submitted disputed evidence on whether Dr. Ma was an at-will

employee at the time he was terminated. The majority overlooks this dispute in extrinsic

evidence and proceeds to construe the evidence in Dr. Ma’s favor, ultimately substituting

one erroneous decision for another.

                               Disputed Extrinsic Evidence

       {¶41} In an effort to convince the trial court to resolve the ambiguous term “tenure”

in their favor, the parties submitted several pieces of extrinsic evidence. Notably, Dr. Ma

presented the testimony of Dr. Sandra Degen, along with her affidavit, several letters from

Children’s, and a few of his annual faculty evaluations. Children’s put forth Dr. Hostetter’s

deposition testimony and her affidavit, as well as the Affiliation Agreement with University

of Cincinnati, and Children’s Faculty Guidelines on the Criteria for Appointment,

Reappointment, Promotion and Tenure. As explained below, the majority’s interpretation

of this evidence in particular is problematic.

       {¶42} The majority asserts that the significance of Dr. Degen’s testimony cannot be

overstated, but her testimony was overstated in three major ways. First, Dr. Degen was

initially employed at Children’s at most ten months prior to writing her letter to Dr. Boat




                                                 25
                          OHIO FIRST DISTRICT COURT OF APPEALS


confirming the RPT Committee’s recommendation of tenure to Dr. Ma.5 In other words, at

that time she was little more than the messenger delivering word of Dr. Ma’s

recommendation for tenure. She did not have an intimate knowledge of the “terms and

conditions” of tenure at Children’s, or know how they applied to a contractual relationship

with a particular professor that she had not known. Her testimony was that the Committee

made the recommendation to award Dr. Ma tenure, and the Board of Trustees ultimately

affirmed that recommendation.6 Dr. Degen did not create the tenure policy at Children’s,

nor did she extend the offer of tenure to Dr. Ma on Children’s behalf—the latter appears to

have been done by Dr. John Hutton, the dean of the College of Medicine, many steps after

the RPT Committee’s initial recommendation. Moreover, Dr. Hostetter did not defer to Dr.

Degen as authority on Children’s contractual intent, “seemingly” or otherwise.                       Dr.

Hostetter testified that she could not speak to Dr. Degen’s understanding of tenure at the

time Dr. Degen worked for Children’s on the RPT Committee, but that the letter Dr. Degen

wrote confirming the RPT Committee’s recommendation referred to tenure as it was at




5 She began her employment with Children’s in 1997, the same year that Dr. Ma was up for promotion to a
tenured-status associate professor. She wrote the letter to Dr. Boat, confirming the recommendation of
tenure by the RPT Committee, on October 30, 1997. Had she started with Children’s on January 1, 1997,
she would have been employed with Children’s for ten months prior to her letter to Dr. Boat regarding Dr.
Ma.
6 Her full testimony was that the Department of Pediatrics Reappointment, Promotion and Tenure

Committee was the first level of review for someone who is being considered for tenure. Subsequently,
“the departmental committee recommends to the Chair, the Chair of the Department of Pediatrics reviews
the dossier and decides whether to approve or not and recommends to the College of Medicine’s RPT
Committee. They then, after a review of the dossier, make a recommendation to the Dean [of the College
of Medicine]. And the Dean does the same, and makes a recommendation to the provost. The provost
makes a recommendation to the president. And then, finally, the president makes a recommendation for
the Board of Trustees.”

                                                   26
                          OHIO FIRST DISTRICT COURT OF APPEALS


Children’s.7 Thus, it is an exaggeration of Dr. Degen’s position in 1997 to say that she

understood and executed Children’s contractual intent, as the majority suggests.

        {¶43} Second, Dr. Degen’s testimony on the meaning of tenure as it was at

Children’s was ambiguous, and the concept of tenure she described is not based on any

documentation, writing, or conversations with anyone at Children’s. Instead, Dr. Degen

references her personal view of tenure in her testimony, which she admits was informed by

the tenure policy of academia in general and that of other institutions. In her affidavit, she

also indicates that her understanding was informed by “medical and academic institutions

of similar nature and purpose.”8 Nothing in her testimony or affidavit demonstrated that


7 The full exchange between Dr. Ma’s counsel, Marc Mezibov, and Dr. Hostetter—as it pertained to Dr.

Degen—was, as follows:

         [Mezibov]: And do you know what Dr. Degen’s understanding of tenure was at the time
         she served on that committee?
         [Hostetter]: I can’t speak to that.
         [Mezibov]: You never discussed it with her?
         [Hostetter]: Not at the time she signed this letter.
         [Mezibov]: Yeah. In 1997, I take it you were not at the University –
         [Hostetter]: Correct.
         [Mezibov]: -- of Cincinnati nor at Children’s Hospital, correct?
         [Hostetter]: Correct.
         [Mezibov]: All right. So what Dr. Degen understood she was granting or recommending
         for Dr. Ma is something she has not shared with you, or you have not –
         [Hostetter]: Correct.
         [Mezibov]: -- sought from her? You wouldn’t question Dr. Degen’s knowledge of what
         these – what the rules and policies of these two institutions were with respect to tenure in
         1997, would you?
         [Hostetter]: No. Because she specifies that the promotion here [in the letter to Dr. Boat]
         is associate professor of pediatrics with tenure, dash, affiliated.
         [Mezibov]: Right. And you would –
         [Hostetter]: And that refers to tenure at Cincinnati Children’s.
         [Mezibov]: Fair enough. And you would have no doubt that Dr. Degen had some
         understanding of what tenure meant as an affiliated faculty member?
         [Hostetter]: I think Dr. Degen would have – I can’t say what Dr. Degen’s understanding
         was.
         [Mezibov]: You would have no reason to question her knowledge, would you?
         [Hostetter]: I think at that time Dr. Degen understood what promotion to associate
         professor of pediatrics with tenure, dash, affiliated meant.
8 It is worth noting here that tenure as a matter of law is defined by the terms of the employment

agreement. See Rehor v. Case W. Res. Univ., 43 Ohio St. 2d 224, 331 N.E.2d 416 (1975). Accordingly, an
understanding of the term that is informed from academia in general, or by the “traditional meaning and
usage” as the trial court put it—much of which was shaped through litigation involving public universities
and the AAUP—has no bearing on how the term is used and defined in an employment agreement
between an individual and a private institution.

                                                   27
                          OHIO FIRST DISTRICT COURT OF APPEALS


Children’s view of the term tenure was continued employment absent just cause for

termination. Though she purported to testify as someone having firsthand observation and

experience, she never actually described any specific instances where Children’s limited its

ability to terminate tenured employees. While she gives herself as an example of a tenured

professor who was not terminated when she did not maintain funding for her research—to

contradict the idea that a lack of funding could lead to termination, she admitted that per an

agreement with Dr. Boat, she took on a purely administrative role at Children’s prior to her

funding ending.      In other words, she renegotiated her employment agreement so that

maintaining funding was no longer a condition of her employment.

        {¶44} Third, and perhaps most important, Dr. Degen’s testimony was that her view

of tenure was informed from the time the RPT Committee deemed Dr. Ma eligible for

tenure—in 1997—to the time she left Children’s—in 2015.9                   She did not rely on her

understanding in 1997-99 (the “operative timeframe”) as the basis for her opinion. This is

significant because the majority excludes as irrelevant any evidence that was not derived

contemporaneously with Dr. Ma’s application for tenure—except for the testimony of Dr.

Degen. For instance, according to the majority, Dr. Hostetter’s testimony is irrelevant

because she wasn’t at Children’s until 2010, the Affiliation Agreement is irrelevant because

it is dated 2001, Children’s Human Resources Policy is irrelevant because its effective date is

listed as January 1, 2015, Dr. Strauss’s testimony is irrelevant because he started at

Children’s in 2007 and knew only of Children’s policies in effect since 2007, and Dr. White’s

testimony is irrelevant because he started in 2014. Simply put, Dr. Degen is not entitled to

the deference that the majority gives her simply by virtue of her presence at Children’s in

1997-99.

9 Dr. Degen was asked by Ma’s counsel, “But at the time Dr. Ma received this letter, at the time you

deemed him eligible for tenure, and as of the time that you left, did you have a view as to whether or not
he had been awarded tenure that conformed with your understanding of what tenure meant?” to which
Dr. Degen answered, “Yes.”

                                                   28
                          OHIO FIRST DISTRICT COURT OF APPEALS


        {¶45} Dr. Hostetter, testifying as Children’s corporate representative under Civ.R.

30(b)(5), rejected the notion that an award of tenure meant Dr. Ma was no longer employed

at-will, and put forth two conditions of employment at Children’s to contradict Dr. Ma’s and

Dr. Degen’s understanding that it did: (1) the Affiliation Agreement that indicates Children’s

does not follow the AAUP bargaining agreement which does provide permanent continuous

tenure, and (2) a requirement that all faculty must sustain their own funding, which Dr.

Hostetter testified to mean that tenured employees can be terminated at any time if they do

not reach a certain level of funding for their programs.10

        {¶46} Neither the Affiliation Agreement nor the funding requirement was explicit as

to what tenure meant or to how it might have modified the term tenure, but both conditions

implied that the character of Dr. Ma’s employment was not that of permanent

employment—or, continued employment absent just cause for termination. The Affiliation

Agreement was entered into by Children’s with the University of Cincinnati College of

Medicine in 1926 and revised in 1956 and 2001. The agreement provides that “[a]ffiliated

faculty members employed by [Children’s] * * * are governed by the rules and regulations of

[Children’s], and are not represented by the AAUP.” The agreement also states that “the

University has no tenure obligation with respect to those [Children’s] employees.” Dr.

Hostetter testified that this agreement meant, among other things, that Children’s

employees were not eligible to participate in the AAUP collective-bargaining agreement that

is typical for faculty of public universities. See, e.g., Giles v. Univ. of Toledo, 286 Fed. Appx.
295, 300 (6th Cir.2008) (interpreting an AAUP union collective-bargaining agreement with

respect to rights of tenured faculty at a public university).              The 2001 version of the


10 The majority limits any persuasiveness of Dr. Hostetter’s testimony by defining the operative timeframe

as 1997-99, when Dr. Ma was awarded tenure, and Dr. Hostetter did not join Children’s until 2010. But
her start-date is irrelevant. As explained below, the funding requirement at Children’s predated Dr. Ma’s
award of tenure, and the Affiliation Agreement existed when Dr. Ma renegotiated his contract. Dr.
Hostetter’s testimony is based, in part, on her review of the documents pertaining to these conditions.

                                                   29
                          OHIO FIRST DISTRICT COURT OF APPEALS


Affiliation Agreement was the only version entered into evidence, and Dr. Hostetter

admitted that she did not know whether the agreement was the same in 1992—but it

certainly existed when Dr. Ma renegotiated his contract in 2007. The sustained-funding

requirement was introduced to Dr. Ma in his 1992 offer letter, and described in Children’s

Faculty Guidelines on the Criteria for Appointment, Reappointment, Promotion and

Tenure.

       {¶47} On the sustained-funding requirement, Dr. Degen even testified that once an

employee obtains tenure, the employee is still required to obtain continuous external

funding.11 She does not, however, go so far as to say a tenured employee can be terminated

for failing to obtain funding, like Dr. Hostetter explained. In fact, Dr. Degen’s position was

that an employee can remain employed at Children’s if they simply make a good-faith effort

to obtain funding, which could mean trying and trying for several years to obtain funding

but failing. Conversely, Dr. Hostetter testified that a tenured employee can be terminated at

any time if they do not reach a certain level of funding.

       {¶48} The course of dealing between the parties on the sustained-funding

requirement seemed to suggest that Dr. Degen’s view was not that of Children’s—that an

employee could have been terminated for not meeting funding requirements despite a

tenured status. Dr. Ma submitted several faculty evaluations from his time at Children’s. In

each one, the requirement to maintain funding was a significant part of the evaluation. For

example, in his 2014 faculty evaluation, the Division Director’s narrative summary, in

pertinent part, stated:

       Generally, Jun’s publication efforts are not a concern, as he has one of the

       strongest track records of publishing in the highest quality journals of any


11When asked by Children’s counsel, “[I]s it your testimony that once you get promoted, or once you get
tenured, it’s no longer a requirement?” Dr. Degen answered, “No.”

                                                  30
                        OHIO FIRST DISTRICT COURT OF APPEALS


       BMI faculty, and as first or senior author. However, Jun continues to struggle

       with translating this into successfully obtaining independent funding. * * *

       Substantial support for his program is required given his status,

       high salary, and lack of significant teaching and leadership

       burden. Obtaining a second substantial external funding source (or several

       smaller sources) and renewing his current R01 should be his major emphasis

       for 2015.

(Emphasis added.) The Division Director’s narrative summary in Dr. Ma’s 2015 faculty

evaluation was a little more dire:

       Of greater concern is that Jun’s external funding will end later in 2016, that

       he has not reached his goal target of 40% for this evaluation year, that his

       funding     success   has     increased    only   marginally   despite   increased

       concentration in this area, that this has been a chronic challenge, and that his

       funding level is far lower than would be expected for a faculty member at his

       level.

                                                 ***

       Jun’s current research funding is inadequate for his position and

       is not sustainable for the Division or CCRF.                   This, rather than

       publications, should be his major focus. In 2016, Jun will need to show

       much more success in garnering research support for his salary

       and laboratory, or he will need to explore alternatives.

(Emphasis added.)

       {¶49} Absent from Dr. Ma’s faculty evaluations is Dr. Degen’s notion that Dr. Ma

could continue indefinitely merely trying to obtain funding. Rather, the Division Director

insinuated that failing to sustain funding could result in termination. Significantly, the

                                                 31
                          OHIO FIRST DISTRICT COURT OF APPEALS


Division Director’s notes did not state that Dr. Ma’s tenured status had anything to do with

Dr. Ma’s continued employment with Children’s, or that it somehow relieved him of

Children’s requirement that he sustain his funding.12

        {¶50} At this point, the extrinsic evidence is in dispute and thus does not resolve the

ambiguity in the term tenure. Still unknown is whether Children’s award of tenure to Dr.

Ma limited its ability to terminate him. Dr. Degen, Dr. Ma, and Dr. Rubin said that it did,

while Dr. Hostetter, Dr. White, and Dr. Strauss said that it did not. And, among the things

still undetermined is whether Children’s funding requirement, which existed in 1992 when

Dr. Ma was offered the position at Children’s and is recurrent in his later faculty

evaluations, modified the term tenure, and if so, how.13 Dr. Degen said that it did not, while

Dr. Hostetter said that it did. This ultimately means there are genuine issues of material

fact as to whether the employment relationship between Dr. Ma and Children’s was ever

modified from one which was terminable at-will into one terminable only for just cause.

        {¶51} Lastly, missing from the majority opinion is any mention of the substantive

law of the claims being litigated: Ohio employment law. After all, the key to a summary

judgment is that there must be no genuine issue as to any material fact, and a “material fact”

depends on the substantive law of the claim being litigated. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). To that point, it is

important to note that Ohio has long recognized the employment-at-will doctrine and there

12 The majority characterizes my examination of this requirement as “fram[ing] [it] as irreconcilable with
a just cause concept of tenure.” To the contrary, I am not making a judgment one way or another. The
two provisions could very well be reconcilable. But on the record before us at the summary-judgment
stage, the inference in the funding requirement is that Children’s did not intend to limit its ability to
terminate Dr. Ma when it awarded him tenure, as it later fired him for not meeting the funding
requirement that had existed since the time of his hiring and made no mention of tenure in any of the
faculty evaluations leading up to his termination. Plus, my examination of these records revealed that Dr.
Degen’s opinion that the funding requirement was more of a recommendation rather than a condition of
employment was unsupported.
13 The majority noted that this argument was difficult to find in Children’s brief, see ¶ 26, but the

argument is explicitly made on page 18 and the term “funding” is mentioned 31 times. The funding
requirement is also discussed in Children’s Response in Opposition to Summary Judgment on pages 7-10,
and again later in addressing Dr. Ma’s promissory-estoppel claim.

                                                   32
                       OHIO FIRST DISTRICT COURT OF APPEALS


exists a strong presumption in favor of a contract terminable at-will. See Mers v. Dispatch

Printing Co., 19 Ohio St. 3d 100, 483 N.E.2d 150 (1985). Also, “[t]he general rule in Ohio is

that unless otherwise agreed to by the parties, an employment agreement purporting to be

permanent or for life, or for no fixed time period is considered to be employment terminable

at the will of either party.” Casale v. Nationwide Children’s Hosp., 682 Fed. Appx. 359, 364

(6th Cir.2017), quoting Humphreys v. Bellaire Corp., 966 F.2d 1037, 1040 (6th Cir.1992).

The Ohio Supreme Court has said that implied contractual provisions can limit an

employer’s discretion on discharge. Mers at paragraphs two and three of the syllabus. But

in such a case, “[t]he facts and circumstances surrounding an * * * employment-at-will

agreement, including the character of the employment, custom, and course of dealing

between the parties, company policy, or any other fact which may illuminate the question,

can be considered by the trier of fact in order to determine the agreement’s explicit and

implicit terms concerning discharge.” Id. at paragraph two of the syllabus.

       {¶52} Here, the majority dismisses the Affiliation Agreement and Children’s Human

Resources policy with ease, when there is extensive authority that says rules and policies

become implied terms of faculty employment contracts. See, e.g., Rehor v. Case W. Res.

Univ., 43 Ohio St. 2d 224, 229, 331 N.E.2d 416 (1975); Perry v. Sindermann, 408 U.S. 593,

601-602, 92 S. Ct. 2694, 33 L. Ed. 2d 570 (1972). While additional terms promulgated in

rules, policies or employee handbooks typically require additional consideration, see, e.g.,

Pastella v. Rite Aid of Ohio, Inc., 7th Dist. Mahoning No. 93 C.A. 236, 1995 WL 763304, *5

(Dec. 21, 1995), it seems that there was additional consideration in this case. Dr. Ma

renegotiated his contract with Children’s in 2007, foregoing additional employment with

the University of Houston. See Helle v. Landmark, Inc., 15 Ohio App. 3d 1, 11, 472 N.E.2d
765 (6th Dist.1984) (employees’ forbearance from seeking other employment served as

consideration). Wouldn’t this new consideration encompass the 2001 Affiliation Agreement

                                             33
                          OHIO FIRST DISTRICT COURT OF APPEALS


as one of Children’s employment policies then in effect? Therefore, isn’t the Affiliation

Agreement yet another piece of evidence to the contractual relationship between Dr. Ma and

Children’s in dispute?14 For that matter, Dr. Strauss approved of the provisions in Dr. Ma’s

renegotiated contract.      Isn’t Dr. Strauss’s testimony on a key term subsumed in the

renegotiated contract, wherein he specifies that tenure does not guarantee employment at

Children’s, not only relevant but also further demonstrative of extrinsic evidence in dispute?

        {¶53} The majority states the record established that the parties altered these

default rules, but I disagree. At this stage, the facts and circumstances surrounding Dr. Ma’s

promotion to a tenured professor proved only that Children’s intended to promote Dr. Ma

as an exceptional employee and to reduce the frequency of rigorous evaluations—not that it

intended to limit its ability to terminate him. The letters to Dr. Ma regarding tenure made

no mention of the circumstances under which he could be terminated, nor did they contain

statements suggesting continued employment absent just cause for termination. Dr. Ma

and Dr. Degen could not point to any writing limiting Children’s ability to terminate Dr. Ma,

nor could they recall any discussions with anyone at Children’s regarding the circumstances

under which Dr. Ma’s employment could be terminated. Dr. Degen testified to her personal

view of the meaning of tenure, which was admittedly based on how the term is used in

academia in general rather than how it was used at Children’s, and gave an account about

the funding requirement at Children’s that was not supported by the record. Accordingly,

Dr. Ma could not identify portions of the record that demonstrated the absence of a genuine

issue of material fact on the essential elements of Children’s claims, as he was required. See

Dresher v. Burt, 75 Ohio St. 3d 280, 293, 662 N.E.2d 264 (1996) (discussing the moving

party’s burden on summary judgment). But even if Dr. Ma’s position had been supported, I

14The majority asserts that the Affiliation Agreement “by its terms does not apply to Dr. Ma,” but by its
terms it applies to all “affiliated faculty members employed by [Children’s].” This would include Dr. Ma,
as it was undisputed that he was an affiliated faculty member employed by Children’s. Accordingly, the
record does not establish that the Affiliation Agreement did not apply to Dr. Ma.

                                                   34
                       OHIO FIRST DISTRICT COURT OF APPEALS


believe that Children’s put forth evidence that suggested his employment remained at-will—

namely, testimony to the course of dealings between Children’s and Dr. Ma, the funding

requirement that existed from the time of Dr. Ma’s hiring to his termination, and the

company policies that existed at the time of his termination.

       {¶54} The majority’s analysis of the material facts of this case without the context of

the substantive law is puzzling, as is the majority’s flippant answer that the parties evidently

altered the default rules of employment law.        Nevertheless, with the material facts in

dispute, as demonstrated above, I believe the trial court had more work to do in interpreting

the employment agreement in question.

                                Summary Judgment Rule

       {¶55} Besides failing to recognize the dispute in the extrinsic evidence and thus a

genuine issue of material fact, I believe the majority failed to adhere to the summary

judgment rule in another respect. Summary judgment is a procedural device designed to

terminate litigation where there is nothing to try, therefore it must be awarded with caution.

See Murphy v. Reynoldsburg, 65 Ohio St. 3d 356, 358-359, 604 N.E.2d 138 (1992). The rule

is often cited in a mechanical fashion, but it is important to consider each part of the rule

with due care. “Summary judgment is appropriate if (1) no genuine issue of material fact

exists for trial, (2) the moving party is entitled to judgment as a matter of law, and (3)

reasonable minds can come to but one conclusion and that conclusion is adverse to the

nonmoving party, who is entitled to have the evidence construed most strongly in his or her

favor.” (Emphasis added.) Wal-Mart Realty at ¶ 8, citing Temple v. Wean United, Inc., 50
Ohio St. 2d 317, 327, 364 N.E.2d 267 (1977); see Civ.R. 56(C).

       {¶56} In this case, I do not believe that the majority construed the evidence in favor

of Children’s—which Children’s was entitled to as the nonmoving party. Under the rule,

“[e]ven the inferences to be drawn from the underlying facts contained in the evidentiary

                                              35
                       OHIO FIRST DISTRICT COURT OF APPEALS


materials, such as affidavits and depositions, must be construed in a light most favorable to

the party opposing the motion.” Hannah v. Dayton Power & Light Co., 82 Ohio St. 3d 482,

696 N.E.2d 1044 (1998), citing Turner v. Turner, 67 Ohio St. 3d 337, 341, 617 N.E.2d 1123

(1993). The majority, however, dismisses the inferences in the evidence. This is particularly

true of the sustained-funding requirement. The inference in the funding requirement was

that maintaining funding was a condition of employment—a condition that if an employee

did not meet, the employee would be terminated—and that tenure did not necessarily alter

that requirement.

       {¶57} For example, Dr. Ma’s 1992 offer letter states, in relevant part:

       You will be eligible for promotion and the granting of tenure no later than

       seven years after your initial appointment. Actual consideration for tenure

       would be no later than the fifth year of your appointment.

                                           ***

       Each year you will be asked to develop a budget and distribute institutional

       funds prospectively for that year. We expect you to continue to apply for

       external research support. Beginning at year four, we will evaluate your

       progress and will provide your salary, technical assistance, and some supplies

       through year five if you have not yet succeeded in obtaining external funding

       to support your program.

                                           ***

       After year five you will be treated in the same way as all other faculty with

       regard to policies then in force.

                                           ***

       In exchange for our support, we expect you to develop an independent

       research program and to maintain external funding for your research. Such

                                                 36
                       OHIO FIRST DISTRICT COURT OF APPEALS


       funding is usually obtained from the National Institutes of Health, but is

       highly competitive.     We also encourage you to write research grants

       collaboratively with established faculty. We try to purchase most large capital

       equipment using institutional resources and we provide what we call bridge

       funding for a year or two when established faculty have lost their support.

       However, all of our faculty must sustain their individual research

       programs with external funds from federal granting agencies. We

       believe you will remain competitive for research funds.         Part of your

       annual performance review relates to the quality of your research

       and the extent of success in attracting support for your program.

(Emphasis added.)

       {¶58} The majority ignores the inference because the letter does not state any

consequences for falling short of external funding—i.e., the letter does not say “you will be

fired if you do not obtain external funding to support your program.” But does it really need

to say that—can’t a highly intelligent pediatric researcher deduce the consequences for not

meeting funding requirements? How would he support his program, pay his salary, or

support his lab? Would he remain employed with a salary of zero dollars? If failing to

attract support for his program through funding meant that he would receive a poor

performance review (as he did), wouldn’t enough poor performance reviews lead to his

termination (as it did)? At the very least, under the summary judgment rule, the inference

should have been construed in a light most favorable to Children’s, leaving the matter to be

resolved at a trial.

       {¶59} The purpose of summary judgment is not to try the issues of fact, as the

majority did here, “but rather to determine whether triable issues of fact exist.” Killilea v.

Sears, Roebuck & Co., 27 Ohio App. 3d 163, 167, 499 N.E.2d 1291 (10th Dist.1985). I believe

                                             37
                       OHIO FIRST DISTRICT COURT OF APPEALS


that they do exist and would remand this matter to the trial court for a determination on the

facts in dispute.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                              38